[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO REOPEN JUDGMENT
The defendant has filed a motion to open the judgment entered against him on July 15, 1999 (Caruso, J.).
The reasons given by the defendant for the relief sought are found to be totally inconsistent with transcript of the proceedings before the court on the day the judgment entered. See court transcript of July 15, 1999 attached hereto.
For that reason the defendant's motion to open the judgment is denied with prejudice.
By the Court,
Joseph W. Doherty, Judge